Citation Nr: 1735145	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-27 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of right brain hemorrhage, status post craniotomy (residuals of right brain hemorrhage).

2.  Entitlement to an increased initial rating for a seizure disorder, rated as 10 percent disabling prior to June 23, 2011, 20 percent disabling from June 23, 2011   to February 24, 2013, and 40 percent disabling effective February 25, 2013.

3.  Entitlement to an effective date prior to December 16, 2004 for the grant of service connection for residuals of right brain hemorrhage. 


REPRESENTATION

Appellant represented by:	Mallory Ball, Attorney




ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to December 2002. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

These matters were previously before the Board in October 2015.  

With regard to the Veteran's increased rating claim for residuals of right brain hemorrhage, he was in receipt of a 100 percent schedular rating for this disability from December 16, 2004 to February 28, 2005.  As a 100 percent rating is the maximum rating assignable, the aforementioned period is not for consideration.

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning entitlement to service connection for depression, gastroesophageal reflux disease (GERD), radiculopathy of the upper extremities, lumbago, tinnitus; entitlement to an increased rating for migraines, and the propriety of the reduction of the disability rating for a scar associated with residuals of right brain hemorrhage from 50 percent disabling to 30 percent disabling, effective January 16, 2015, as shown in the electronic claims file (VBMS).  Such appeals are contained in the VACOLS appeals tracking system as active appeals at the RO.  While the Board     is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238     (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NODs and is currently in the process of adjudicating the appeals, as evinced by the August 26, 2016 and March 31, 2017 notification letters.  Action by the Board at this time may serve to actually delay the RO's action on these appeals.  As such, no action will be taken by the Board at this time, and the issues will be the subject of a later Board decision, if ultimately necessary.

The issues of entitlement to service connection for chronic pain and entitlement to an increased rating for a cervical strain were raised by the record in January 2015 and September 2015 notice of disagreements.  The October 2015 Board remand referred these issues to the Agency of Original Jurisdiction (AOJ) for appropriate action.  To date, they have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With regard to the increased rating claims, the Board remanded the claims in October 2015 to afford the Veteran his requested Travel Board hearing.  To date, the Veteran has not been provided an opportunity to report for his requested hearing.  As such, another remand is required.  

With regard to the Veteran's earlier effective date claim, a July 27, 2010 rating decision granted service connection for residuals of right brain hemorrhage, effective December 16, 2004.  On July 18, 2011 VA received a correspondence from the Veteran expressing disagreement with the assigned effective date.           The July 2011 correspondence constitutes a timely NOD. While the NOD was acknowledged in a July 27, 2011 letter, to date, the AOJ has not issued an SOC addressing this matter and it is not contained in the VACOLS appeals tracking system as an active appeal at the RO.  Accordingly, remand of this claim for issuance of an SOC is warranted.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the SOC, the claim should be returned to the Board only    if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a Travel Board hearing            in accordance with his request.  A copy of the letter notifying the Appellant of the time and place to report    for his hearing should be placed in the claims file.

2.  Issue a statement of the case regarding the Veteran's claim for entitlement to an effective date prior to December 16, 2004 for the grant of service connection   for residuals of right brain hemorrhage, status post craniotomy, so that the Veteran and his representative may have the opportunity to complete an appeal on these issues (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board        if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

